Case: 7:13-cr-00021-KKC-EBA Doc #: 893 Filed: 08/20/21 Page: 1 of 6 - Page ID#: 2836




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                     AT PIKEVILLE

  UNITED STATES OF AMERICA,                              CRIMINAL NO. 7:13-21-KKC
         Plaintiff,

  v.                                                       OPINION AND ORDER

  KEVIN MAURICE HUBBARD.,
         Defendant.



                                           *** *** ***

       Defendant Kevin Maurice Hubbard moves the Court for compassionate release under 18

  U.S.C. 3582(c)(1)(A) (DE 883). He also moves the court to appoint counsel to represent him

  on this motion (DE 884).

       Hubbard pleaded guilty to conspiring to distribute heroin. By judgment dated August 24,

  2014, the Court sentenced him to a prison term of 140 months. He is currently incarcerated

  at FCI Gilmer, and his projected release date is September 29, 2025. Hubbard was subject to

  enhanced sentencing as a career offender pursuant to U.S.S.G. § 4B1.1. Thus, his guideline

  range was 188 to 235 months. Judge Amul Thapar, who was then a U.S. district judge, varied

  downward in imposing the 140-month sentence.

          18 U.S.C. § 3582(c)(1)(A) provides for what is commonly referred to as “compassionate

  release.” Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court

  could not grant a motion for compassionate release unless the director of the Bureau of

  Prisons (BOP) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act

  amended § 3582(c)(1)(A) to allow the court to grant a motion for compassionate release filed

  by the defendant himself “after the defendant has fully exhausted all administrative rights
Case: 7:13-cr-00021-KKC-EBA Doc #: 893 Filed: 08/20/21 Page: 2 of 6 - Page ID#: 2837




  to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

  lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

  whichever is earlier . . . .” 18 U.S.C.A. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec.

  21, 2018). The Sixth Circuit has determined that the occurrence of one of the two events

  mentioned in the statute is a “mandatory condition” to the Court granting compassionate

  release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the government “properly

  invoke[s]” the condition, the Court must enforce it. Id. at 834. The government asserts that

  Hubbard has met the mandatory condition. Accordingly, the Court may consider this motion.

     The compassionate release statute permits this Court to “reduce the term of

  imprisonment” and “impose a term of probation or supervised release with or without

  conditions that does not exceed the unserved portion of the original term of imprisonment.”

  18 U.S.C.A. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

  the Court may grant this relief only if it finds that “extraordinary and compelling reasons

  warrant such a reduction,” and the “reduction is consistent with applicable policy statements

  issued by the Sentencing Commission.” 18 U.S.C.A. § 3582(c)(1)(A)(i).

     The statute does not define “extraordinary and compelling.” The commentary to the

  policy statement by the Sentencing Commission applicable to Section 3582(c)(1)(A) provides

  some guidance, but the Sixth Circuit has determined it does not apply to “cases where an

  imprisoned person files a motion for compassionate release.” United States v. Jones, No. 20-

  3701, 2020 WL 6817488, at *7 (6th Cir. Nov. 20, 2020). Thus, until the Sentencing

  Commission updates the policy statement to reflect that inmates may now file a

  compassionate-release motion on their own, district courts have “full discretion . . . to

  determine whether an ‘extraordinary and compelling’ reason justifies compassionate release

  when an imprisoned person files a § 3582(c)(1)(A) motion.” Id.



                                                 2
Case: 7:13-cr-00021-KKC-EBA Doc #: 893 Filed: 08/20/21 Page: 3 of 6 - Page ID#: 2838




     Hubbard, however, does not set forth any circumstances that the Court could find

  extraordinary and compelling. He notes the risks of infection from COVID-19, but there is no

  evidence that he has any medical conditions that put him at particular risk of death or serious

  illness from the disease. Moreover, the government presents evidence that he has received

  both doses of the COVID-19 vaccine, which dramatically reduces the risks posed by the

  disease.

     Hubbard also argues that he would not be considered a career offender under the current

  interpretation of the sentencing guidelines. To be a career offender, a defendant must have

  at least two prior felony convictions that qualify as a “controlled-substance offense” or “crime

  of violence.” U.S.S.G. § 4B1.1. In United States v. Havis, 927 F.3d 382 (6th Cir. 2019), the

  Sixth Circuit ruled that the definition of “controlled substance offense” in U.S.S.G. § 4B1.2,

  which defines the term for purposes of the career-offender guidelines, does not include

  attempt crimes. Havis, 927 F.3d at 385. Neither the Sixth Circuit nor the Supreme Court has

  held that the holding in Havis is retroactive. Hubbard argues that the holding nonetheless

  presents “extraordinary and compelling” circumstances that warrant his release from prison.

  The Sixth Circuit has, however, rejected this argument. United States v. Jarvis, 999 F.3d 442

  (6th Cir. 2021).

     Hubbard has not presented evidence sufficient for the Court to find extraordinary and

  compelling circumstances warrant his release from prison. But even if he had, the Court must

  still consider whether “the factors set forth in section 3553(a) to the extent that they are

  applicable” support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A); Jones, 2020

  WL 6817488, at *6. These factors include:

                (1)   the nature and circumstances of the offense and the history
                      and characteristics of the defendant;
                (2)   the need for the sentence imposed--



                                                 3
Case: 7:13-cr-00021-KKC-EBA Doc #: 893 Filed: 08/20/21 Page: 4 of 6 - Page ID#: 2839




                        (A) to reflect the seriousness of the offense, to
                             promote respect for the law, and to provide
                             just punishment for the offense;
                        (B) to afford adequate deterrence to criminal
                             conduct;
                        (C) to protect the public from further crimes of the
                             defendant; and
                        (D) to provide the defendant with needed
                             educational or vocational training, medical
                             care, or other correctional treatment in the
                             most effective manner; [and]

                 (3)   the kinds of sentences available;

  18 U.SC. § 3553(a)(1)-(3).

     The § 3553(a) factors also include, the “kinds of sentence and the sentencing range”

  established in the guidelines; “any pertinent policy statement” issued by the Sentencing

  Commission; “the need to avoid unwarranted sentence disparities among defendants with

  similar records who have been found guilty of similar conduct”; and “the need to provide

  restitution to any victims of the offense. § 3553(a)(4)-(7).

     Judge Thapar considered these factors thoroughly and extensively at Hubbard's

  sentencing (DE 744), and the Court has reconsidered them for this motion. Hubbard was

  convicted of a serious drug offense in this Court. And he had multiple convictions for violating

  drug laws before this, including a prior federal sentence of 60 months. Likewise, he has

  violated conditions of supervised release multiple times.

      Hubbard argues that his sentence does not reflect the need to avoid unwarranted

  sentencing disparities among defendants with similar records. In support of this argument,

  he points to the sentences of his co-defendants. But when § 3553(a)(6) instructs courts to

  consider sentence disparities it is "concerned with national disparities among the many

  defendants with similar criminal backgrounds convicted of similar criminal conduct." United

  States v. Simmons, 501 F.3d 620, 623 (6th Cir. 2007). This factor is designed to "ensure

  nationally uniform sentences among like offenders." Id. The statute is not concerned with
                                                  4
Case: 7:13-cr-00021-KKC-EBA Doc #: 893 Filed: 08/20/21 Page: 5 of 6 - Page ID#: 2840




  disparities among co-defendants. Id. "Considering that one of the fundamental purposes of

  the Guidelines is to help maintain national uniformity in sentences, and considering that

  most sentences are within the Guidelines, the Guidelines themselves represent the best

  indication of national sentencing practices." United States v. Houston, 529 F.3d 743, 752 (6th

  Cir. 2008). In Hubbard's case, Judge Thapar varied below the advisory guidelines range.

     The Court commends Hubbard on his employment while in prison and on the steps he

  states he has taken to obtain educational and vocational training while in prison. Other

  aspects of his behavior while in prison raise concerns. It is clear that Hubbard has had a

  serious drug addiction, which has caused many problems for him. It appears that the RDAP

  program was at least temporarily successful for him in the past. It is the Court's hope, as

  Judge Thapar stated at sentencing, that Hubbard can again obtain treatment to permanently

  eliminate his dependency on controlled substances. Considering the § 3553(a) factors, for the

  reasons stated in this opinion and at the time of Hubbard's sentencing, it is not appropriate

  to order his release at this time.

     Hubbard has also moved the Court to appoint counsel to represent him on this motion. There

  is no constitutional right to counsel in proceedings filed under 18 U.S.C. § 3582. United States v.

  Walker, No. CR 6:06-111-DCR, 2019 WL 3240020, at *4 (E.D. Ky. July 18, 2019) (citing United

  States v. Bruner, No. 5:14-cr-05-KKC, 2017 WL 1060434, at *2 (E.D. Ky. Mar. 21, 2017)). The

  decision to appoint counsel falls within the Court’s discretion, but appointment of counsel is

  unnecessary where the issues raised in a § 3582 motion “are straightforward and resolvable upon

  review of the record.” United States v. Clark, No. 6:07-013-DCR, 2019 WL 7161209, at *2 (E.D.

  Ky. Feb. 14, 2019). Hubbard has raised no complex issues. The Court was able to resolve his

  motion on the record before it. Accordingly, appointment of counsel is not appropriate.




                                                  5
Case: 7:13-cr-00021-KKC-EBA Doc #: 893 Filed: 08/20/21 Page: 6 of 6 - Page ID#: 2841




     For all these reasons, the Court HEREBY ORDERS that Hubbard's motion for

  compassionate release (DE 883) and his motion to appoint counsel (DE 884) are DENIED.



        Dated August 20, 2021




                                            6
